648 S.E.2d 844 (2007)
Michael RANKINS
v.
The Honorable J. Richard PARKER.
No. 273P07.
Supreme Court of North Carolina.
June 27, 2007.
Michael Rankins, pro se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 8th day of June 2007 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Chowan County:
"Denied by order of the Court in Conference this the 27th day of June 2007."
TIMMONS-GOODSON, J., recused.